Plaintiff Lena Orkin sued to recover damages for personal injuries sustained as the result of a collision between the automobile in which she was riding, owned by-defendant Wolf, and the automobile owned by defendant Wilson. Plaintiff Abe Orkin, her husband, sued to recover for medical expenses and loss of services. On appeal by defendant Wilson, order setting aside verdict in his favor and granting a new trial affirmed, with costs. No opinion. Lazansky, P. J., Young, Hagarty and Johnston, JJ., concur. Davis, J., dissents and votes for reversal on the ground that it was clearly a question of fact as to the negligence of defendant Wilson, with the preponderance of the evidence in his favor. Under the circumstances the verdict should stand. (Dashnau v. City of Oswego, 204 App. Div. 189, 192; Leversee v. Neidermyer, 219 id. 214.) On appeal by defendant Wolf, order setting aside verdict in his favor and granting a new trial unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Davis and Johnston, JJ.